UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE DELEON,

Plaintiff,
ORDER OF DISMISSAL
- against -
15 Civ. 9804 (PGG)
THE CITY OF NEW YORK, et al.,

Defendants.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

The Court having been advised that all claims asserted herein have been settled, it
is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but
without costs; provided, however, that if the settlement is not consummated within thirty days of
this order, either party may apply by letter within the thirty-day period for restoration of the
action to the calendar of the undersigned, in which event the action will be restored. The Clerk
of the Court is directed to close the case. Any pending dates and deadlines are adjourned sine
die, and any pending motions are moot.

Dated: New York,NWew York

February 1%, 2020
SO ORDERED.

auf! Aselyh

Paul G. ‘Gardephe
United States District ‘hudee

 
